Appeal from an order of the Supreme Court, Erie County (John A. Michalek, J.), entered June 15, 2006 in a personal injury action. The order, insofar as appealed from, denied in part defendant’s motion to compel plaintiffs to provide authorizations to obtain the records of plaintiff Kristen Malec from various mental health care, medical and collateral source providers.
It is hereby ordered that said appeal is unanimously dismissed without costs as moot. Present—Scudder, P.J., Hurlbutt, Gorski, Centra and Pine, JJ.